United States Securities and Exchange Commission Washington, D.C. 20549 Form10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2009 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission file number 333-145183 KL ENERGY CORPORATION (Name of registrant as specified in its charter) Nevada 39-2052941 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East Saint Joseph Street, Suite 200 Rapid City, South Dakota 57701 (Address of principal executive offices) (605) 718-0372 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company [ ] Yes [x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:We had 43,651,106 shares of common stock,$0.001 par value, outstanding on November 13, KL Energy Corporation Form 10-Q For the Period Ended September 30, 2009 Table of Contents Page Part I - Financial Information Item 1. Financial Statements 3 - Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4T. Controls and Procedures 26 Part II - Other Information Item 1. Legal Proceedings 27 Item 1A.Risk Factors 28 Item 2.Unregistered Sales of Equity Securities 29 Item 5. Other Information 29 Item 6. Exhibits 29 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION The report includes certain forward-looking statements.Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact.Forward-looking statements may be identified by the use of forward-looking terminology such as, “may,” “shall,” “could,” “expect,” “estimate,” “anticipate,” “predict,” “probable,” “possible,” “should,” “continue,” or similar terms, variations of those terms or the negative of those terms.The forward-looking statements specified in the following information have been compiled by us and are considered by us to be reasonable.Our future operating results, however, are impossible to predict; the reader should infer no representation, guaranty or warranty from those forward-looking statements. The assumptions we used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry and other circumstances.As a result, our identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require us to exercise judgment.To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results.We cannot assure that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements.You should read the following discussion and analysis in conjunction with our financial statements and the related notes included elsewhere in this report.The following discussion and analysis is qualified in its entirety by reference to such financial statements and related notes. When used in this report, the terms the "Company," "KL Energy", "we," "us," "ours," and similar terms refer to KL Energy Corporation, a Nevada corporation, and its subsidiaries. - 2 - PART 1:FINANCIAL INFORMATION Item 1. Financial Statements KL Energy Corporation Consolidated Balance Sheets September 30, December 31, 2009 2008 (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ 219,649 $ 698,101 Trade receivables, net of allowance for doubtful accounts of $819,512 and $381,681, respectively 3,120 470,322 Accounts receivable - related parties 1,034 - Inventories 42,744 88,255 Prepaid expenses and other assets 136,111 101,180 Deferred issuance costs 195,000 320,000 Current assets of discontinued operations - 427 Total Current Assets 597,658 1,678,285 Non-Current Assets Property, Plant and Equipment, Net 3,930,941 5,253,916 Total Assets $ 4,528,599 $ 6,932,201 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Lines of credit & short-term borrowings $ - $ 250,000 Current maturities of long-term debt 1,904,500 1,015,482 Current maturities of subordinated debt-related party 130,000 40,000 Accounts payable 1,692,044 2,256,893 Accounts payable-related parties 28,733 27,312 Billings in excess of costs and estimated earnings - on uncompleted contracts 2,039,496 2,039,496 Accrued payroll 320,767 222,361 Other liabilities 614,796 307,314 Accrued issuance costs - 320,000 Current liabilities of discontinued operations 367,777 528,770 Total Current Liabilities 7,098,113 7,007,628 Long-term debt, less current maturities 55,000 1,401,283 Long-term debt-subordinated-related party 470,000 560,000 Total Long-Term Debt 525,000 1,961,283 Stockholders' Deficit Common stock, $0.001par value; 150,000,000 shares authorized; 43,651,106 and 15,622,953 shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 43,651 15,623 Additional paid-in capital 5,456,539 26,842 Accumulated deficit (7,907,392 ) (2,272,574 ) Noncontrolling interests (687,312 ) 193,399 Total Stockholders' Deficit (3,094,514 ) (2,036,710 ) Total Liabilities and Stockholders' Deficit $ 4,528,599 $ 6,932,201 See accompanying notes to consolidated financial statements. - 3 - KL Energy Corporation Consolidated Statements of Operations Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 (unaudited) (unaudited) (unaudited) (unaudited) Revenue Engineering and management contracts $ - $ 452,568 $ - $ 3,456,360 Total Revenue - 452,568 - 3,456,360 Operating Expenses Cost of engineering and management contracts - 263,578 - 2,071,467 General and administrative 993,427 995,509 3,953,983 2,936,970 Research and development 895,137 585,047 2,465,413 2,009,681 Total Operating Expenses 1,888,565 1,844,135 6,419,396 7,018,119 Loss from Operations (1,888,565 ) (1,391,567 ) (6,419,396 ) (3,561,759 ) Other Income (Expense): Other income (expense) 25,182 37,608 36,591 47,529 Interest income 497 25,731 44,827 25,740 Interest expense (63,808 ) (1,638,092 ) (165,550 ) (1,836,269 ) Total Other Expense, Net (38,129 ) (1,574,753 ) (84,132 ) (1,763,000 ) Loss From Continuing Operations and Before Net Loss Attributable to Noncontrolling Interest (1,926,694 ) (2,966,320 ) (6,503,529 ) (5,324,759 ) Net loss (income) attributable to noncontrolling interests 210,414 (3,543 ) 880,711 101,519 Loss From Continuing Operations (1,716,280 ) (2,969,863 ) (5,622,818 ) (5,223,240 ) Income (loss) from discontinued operations - 4,323 (12,000 ) 157,986 Net Loss $ (1,716,280 ) $ (2,965,540 ) $ (5,634,818 ) $ (5,065,254 ) Net (Loss) Income Per Share, basic and diluted: Continuing operations $ (0.04 ) $ (0.30 ) $ (0.16 ) $ (0.53 ) Discontinued operations - - - 0.02 Total $ (0.04 ) $ (0.30 ) $ (0.16 ) $ (0.51 ) Weighted Average Common Shares Outstanding-Proforma 41,319,327 9,900,266 34,192,821 9,900,266 See accompanying notes to consolidated financial statements. - 4 - KL Energy Corporation Consolidated Statement of Stockholders' Deficit Additional Total Common Stock Stockholders' Paid-In Accumulated Noncontrolling Stockholders' Shares Amount Contributions Capital Deficit Interest Deficit Balance - December 31, 2007 - $ - $ 9,000 $ - $ (1,916,219 ) $ 292,990 $ (1,614,229 ) KL Process Design Group - post merger net loss - September 30, 2008 - (5,120,258 ) (5,120,258 ) Consideration for pre-Merger shareholders 3,390,000 3,390 3,390 Conversion of equity in reverse merger acquisition 9,900,266 9,901 (9,000 ) (7,040,768 ) 7,036,477 (3,390 ) Conversion of debt to equity, net of unamortized debt discount 2,288,000 2,288 - 4,197,712 - 4,200,000 Equity paymentto placement agent uponconversion of debt to equity - - - (305,000 ) - (305,000 ) Conversion of derivativeliability to equity - - - 3,050,000 - 3,050,000 Shares issued for accrued interest on convertible debt 38,437 38 - 102,462 - 102,500 Issuance of shares in private placement (net of issuance costs of $2,557) 6,250 6 - 22,436 - 22,442 Net loss attributed to noncontrolling interests - (99,591 ) (99,591 ) KL Energy Corporation - net loss - 4th quarter 2008 - (2,272,574 ) (2,272,574 ) Balance - December 31, 2008 15,622,953 $ 15,623 $ - $ 26,842 $ (2,272,574 ) $ 193,399 $ (2,036,710 ) Issuance of shares in private placement (February 2009) 18,181,818 18,182 - 3,981,818 - - 4,000,000 Issuance of shares in private placement (August 2009) 4,545,454 4,545 - 995,455 1,000,000 Issuance of shares in settlement of payables 5,205,569 5,206 - 1,140,019 - - 1,145,225 Issuance of shares in settlement of accrued liabilities 95,312 95 152,405 152,500 Legal, professional and placement fees - - - (840,000 ) (840,000 ) Net loss attributed to noncontrolling interests - (880,711 ) (880,711 ) Net loss - (5,634,818 ) - (5,634,818 ) Balance - September 30, 2009 43,651,106 $ 43,651 $ - $ 5,456,539 $ (7,907,392 ) $ (687,312 ) $ (3,094,514 ) See accompanying notes to consolidated financial statements. - 5 - KL Energy Corporation Consolidated Statements of Cash Flows Nine Months Ended September 30, 2009 2008 (unaudited) (unaudited) Cash Flows From Operating Activities Net loss from continuing operations $ (5,622,818 ) $ (5,223,240 ) Net (loss) income from discontinued operations (12,000 ) 157,986 Adjustments to reconcile net loss by cash used in operating activities: Depreciation 1,425,717 1,334,969 Allowance for doubtful accounts 437,831 110,536 Noncontrolling interest in net loss of subsidiaries (880,711 ) (101,519 ) Loss (gain) on sale of assets 9,018 (3,399 ) Amortization of debt issuance cost - 305,000 Amortization of debt discount - 1,150,000 Changes in current assets and liabilities: (Increase) decrease in: Trade receivables 28,337 909,924 Costs and estimated earnings in excess of billings on uncompleted contracts - 168,890 Inventories 45,511 124,689 Prepaid expenses and other assets 422,222 179,257 Current assets of discontinued operations 427 41,774 Increase (decrease) in: Accounts payable (228,429 ) (507,995 ) Billings in excess of costs and estimated earnings on uncompleted contracts - (807,224 ) Accrued payroll and other liabilities 1,098,613 197,939 Current liabilities of discontinued operations (160,993 ) (596,303 ) Net Cash Provided by (Used In) Operating Activities (3,437,275 ) (2,558,716 ) Cash Flows From Investing Activities Purchases of property, plant and equipment (143,050 ) (520,571 ) Proceeds from the sale of fixed assets 31,291 48,905 Net Cash Provided by (Used in) Investing Activities (111,759 ) (471,666 ) Cash Flows From Financing Activities Proceeds (payments) from lines of credit and short-term borrowings (250,000 ) 120,000 Proceeds from subordinated debt – related parties, net - 148,148 Payments on subordinated debt - related parties, net - (148,148 ) Payments on long-term debt principal (839,418 ) (192,086 ) Proceeds from convertible debt - 3,100,000 Legal, professional and placement fees (840,000 ) (155,000 ) Proceeds from issuance of common stock 5,000,000 22,443 Net Cash Provided by (Used in)Financing Activities 3,070,582 2,895,357 Net Increase (Decrease) in Cash and Cash Equivalents (478,452 ) (135,025 ) Cash and cash equivalents at beginning of period 698,101 190,852 Cash and cash equivalents at end of period $ 219,649 $ 55,827 Supplemental Disclosures of Cash Flow Information Interest paid $ 80,469 $ 356,056 Conversion of accounts payable and accrued liabilities to common stock 1,012,725 - Conversion of deferred issuance costs payable to common stock 285,000 - Settlement of accounts payable with debt 335,000 - Insurance premium finance with debt 47,153 48,807 Sale of assets for a note receivable - 326,000 Retun of asset for reduction in accounts payable - 104,689 Debt converted to equity - 6,100,000 Debt proceeds in escrow net of debt issuance costs - 2,567,443 Accrued interest converted to equity - 102,500 Reclassification of derivative liability to stockholders' equity - 3,050,000 Unamortized debt discount to stockholders' equity - 1,900,000 Debt issuance costs for convertible debt - 305,000 See accompanying notes to consolidated financial statements. - 6 - KL Energy Corporation Notes to Consolidated Financial Statements (unaudited) Note 1 – Nature of Business and Significant Accounting Policies Nature of Business The Company is a biofuels technology development, licensing, and engineering firm with experience rooted in grain-based and cellulose-based ethanol process design, expansion, operations and profit optimization.In addition, the Company, through its majority-owned Western Biomass Energy, LLC (“WBE”), has designed, built, and operates a cellulose-based ethanol (“CBE”) plant.The plant is located in Upton, Wyoming and is designed to convert wood products and wood waste products into ethanol.The WBE plant was built to serve as a demonstration facility and to operate commercially with a capacity of approximately 1.5 million gallons of CBE per year.During 2008, a commercially viable grade of ethanol was developed; the product has been quality tested but has not yet been marketed to the public. The Company also distributed ethanol blended fuel, through its majority-owned Patriot Motor Fuels, LLC (Patriot) to two service stations located in South Dakota and Nebraska.As a result of pricing and competitive factors, the Patriot business was discontinued in January 2009.In June 2009, the Company also discontinued two additional businesses in which it held a majority interest:KL Management LLC, which managed ethanol facilities for third parties, and KLHC LLC (formerly known as KL Energy LLC) which sold wholesale ethanol.Both businesses were discontinued as a result of the severe change in the economics of the ethanol industry but especially due to the Company’s re-focus on cellulosic ethanol commercialization efforts. Significant Accounting Policies Use of Estimates The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The following estimates are significant to the Company’s consolidated financial statements: costs to complete long-term contracts, useful lives of property, plant and equipment, impairment of long-lived assets, going concern analysis, valuation allowance on deferred tax assets and the allowance for doubtful accounts. Principles of Consolidation The accompanying consolidated financial statements include the results of operations and financial position ofthe Company, KL Energy Services LLC (“KLES”, a wholly-owned subsidiary, as well as its wholly-owned KLHC LLC (formerly known as KL Energy LLC, “KLHC”) and majority-owned KL Management, LLC (“KLM”), Patriot Motor Fuels LLC (“Patriot”) and Western Biomass Energy LLC (“WBE”).Until September 30, 2008, KLHC and KLM were 53% owned by KLPDG and the remaining 47% was owned by three other individuals; Patriot was 50% owned by KLPDG and two other owners held the remaining 50% interest.At September 30, 2008, the Company ownership interest increased to 75% for KLHC, KLM and Patriot.
